                                                     1 JENNIFER D. GOLANICS, ESQ.
                                                       Nevada Bar No.: 13687
                                                     2 THE LAW OFFICE OF VERNON NELSON
                                                       6787 W. Tropicana Ave., Ste. 103
                                                     3 Las Vegas, NV 89103
                                                       Tel.: 702-476-2500
                                                     4 Fax.: 702-476-2788
                                                       E-mail: jgolanics@nelsonlawfirmlv.com
                                                     5 Attorneys for Plaintiff

                                                     6
                                                                                     UNITED STATES DISTRICT COURT
                                                     7
                                                                                            DISTRICT OF NEVADA
                                                     8
                                                         VERNON NELSON,                                   Case No.: 2:18-cv-02141-APG-BNW
                                                     9
                                                                              Plaintiff,
                                                    10
                                                         v.                                                    STIPULATION AND ORDER FOR
                                                    11                                                          DISMISSAL WITH PREJUDICE
THE LAW OFFICE OF VERNON NELSON




                                                       CAPITAL ONE, N.A. aka CAPITAL ONE
                                                    12 FINANCIAL CORPORATION, aka
                                                       CAPITAL ONE SERVICES, LLC, EQUIFAX
                                                    13 INFORMATION SERVICES, LLC,
                                  ATTORNEY AT LAW




                                                       EXPERIAN INFORMATION SOLUTIONS,
                                                    14 INC. AND TRANSUNION, LLC,

                                                    15                                Defendants.

                                                    16

                                                    17

                                                    18          Plaintiff Vernon Nelson, by and through his attorney, the Law Office of Vernon Nelson, and
                                                    19 Defendant Experian Information Solutions, Inc. (“Experian”), by and through its attorney of record

                                                    20 Naylor & Braster hereby stipulate and agree that Plaintiff’s Complaint against Experian will be

                                                    21 dismissed with prejudice with each party to bear their own attorneys’ fees and costs.

                                                    22 / / /

                                                    23 / / /

                                                    24 / / /

                                                    25 / / /

                                                    26 / / /

                                                    27 / / /

                                                    28 / / /
 1        IT IS SO STIPULATED on this 29th day of July, 2019.

 2
     THE LAW OFFICE OF VERNON NELSON                NAYLOR & BRASTER
 3
     By: /s/ Jennifer Golanics                      /s/ Andrew Sharples
 4
     JENNIFER D. GOLANICS, ESQ.                     JENNIFER L. BRASTER, ESQ.
 5   Nevada Bar No.: 13687                          Nevada Bar No. 9982
     6787 W. Tropicana Ave., Ste. 103               ANDREW J. SHARPLES, ESQ.
 6   Las Vegas, NV 89103                            Nevada Bar No. 12866
     T: 702-476-2500 | F: 702-476-2788              1050 Indigo Drive, Suite 200
 7   E-mail: jgolanics@nelsonlawfirmlv.com          Las Vegas, Nevada 89145
 8   Attorneys for Plaintiff                        T: 702-420-7000 | F: 702-420-7001
                                                    Email: jbraster@nblawnv.com
 9                                                         asharples@nblawnv.com
                                                    Attorneys for Experian Information Solutions,
10                                                  Inc.
11

12                                           ORDER
13
          IT IS SO ORDERED.
14

15
                                                     ________________________________
16                                                   UNITED STATES DISTRICT JUDGE
17                                                    Dated: July 29, 2019.

18

19

20

21

22

23

24

25

26

27

28

                                                2
